DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled. Claims 21-40 are presented for examination.
Claim Objections
Claims 27 and 37 objected to because of the following informalities:  The claims include the limitation “delivering an online promotion to a web interface on a client device based clustered users and the predictive model” Appropriate correction is required. For examination purposes this limitation will be interpreted as “delivering an online promotion to a web interface on a client device based on the clustered users and the predictive model.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,741,047. Although the claims at issue are not identical, they are not patentably distinct from each other. Each limitation of independent claims 21, 31 and 40 of the claimed invention is anticipated by independent claims 1, 8, and 15 of the ‘047 patent, as shown in the table below. 
 Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,664,854. Although the claims at issue are not identical, they are not patentably distinct from each other. Each limitation of independent claims 21, 31 
16/878,913
US 9,741,047
 Claim 21.  A system comprising:
one or more processors; and
one or more storage devices storing instructions that, when executed, configure
the one or more processors to perform operations comprising:
determining value preferences and value gaps for a plurality of users based on one or more online surveys;
generating a plurality of vectors corresponding to the plurality of users, the plurality of vectors having lengths equivalent to numbers associated with the
value preferences and the value gaps;
clustering the plurality of users based on the plurality of vectors;
generating a predictive model that generates a group of members based on the one or more online surveys, the group of members comprising one or
more of the plurality of users; and
generating a promotion for display to one or more client devices in the group of members.

Claim 1.  A computer-implemented system for creating a segmentation of a population, the system comprising:
a memory storing instructions; and
a processor configured to execute the instructions to:
filter a population to identify a group having members;
deliver, over an electronic network, an online survey to a first set of members of the group to determine value preferences and value gaps for the members;
receive, over the electronic network, results of the survey;
generate vectors according to the determined value preferences and value gaps, the vectors having lengths equal to numbers of determined values for the members;
cluster the first set of members into multiple segments by calculating differences between the vectors;
create a predictive model to estimate segment membership of a second set of the members using the results of the survey;
generate a promotion for display corresponding to a clustered segment using the predictive model; and
deliver the promotion to a web interface on a client device associated for display. 


Claim 31.  A computer-implemented method comprising:
determining value preferences and value gaps for a plurality of users based on one or more online surveys;
generating a plurality of vectors corresponding to the plurality of users, the plurality of vectors having lengths equivalent to numbers associated with the value preferences and the value gaps;
clustering the plurality of users based on the plurality of vectors;
generating a predictive model that generates a group of members based on the one or more on line surveys, the group of members comprising one or more of the plurality of users; and
generating a promotion for display to one or more client devices in the group of members.
Claim 8.  A computer-implemented method for creating segmentation of a population, the method comprising:
filtering a population to identify a group having members;
delivering, over an electronic network, an online survey to a first set of the members to determine value preferences and value gaps for the members;
receiving, over the electronic network, results of the survey;
generating vectors according to the determined value preferences and value gaps, the vectors having lengths equal to numbers of determined values for each member;
clustering the first set of members into multiple segments by calculating differences between the vectors;
creating a predictive model to estimate segment membership of a second set of members using the results of the survey;
generating a promotion for display corresponding to a clustered segment using the predictive model; and
delivering the promotion to a web interface on a client device associated for display.
Claim 40.  A non-transitory computer-readable medium storing instruction that, when executed by a processor, cause the processor to perform operations comprising:
determining value preferences and value gaps for a plurality of users based on one or more online surveys;
generating a plurality of vectors corresponding to the plurality of users, the plurality of vectors having lengths equivalent to numbers associated with the value preferences and the value gaps;
clustering the plurality of users based on the plurality of vectors;
generating a predictive model that generates a group of members based on the
one or more online surveys, the group of members comprising one or more of the plurality of users; and
generating a promotion for display to one or more client devices in the group of members.
Claim 15.  A non-transitory computer-readable medium storing instructions executable by a processor to perform a method for creating a segmentation of a population, the method comprising:
filtering a population to identify a group having members;
delivering, over an electronic network, an online survey to a first set of the members to determine value preferences and value gaps for the members;
receiving, over the electronic network, results of the survey;
generating vectors according to the determined value preferences and value gaps, the vectors having lengths equal to numbers of determined values for the members;
clustering the first set of members into multiple segments by calculating differences between the vectors;
creating a predictive model to estimate segment membership of a second set of members of the group using the results of the survey;
generating a promotion for display corresponding to a clustered segment using the predictive model; and
delivering the promotion to a web interface on a client device associated for display.
16/878,913
US 10,664,854
 Claim 21.  A system comprising:
one or more processors; and
one or more storage devices storing instructions that, when executed, configure
the one or more processors to perform operations comprising:
determining value preferences and value gaps for a plurality of users based on one or more online surveys;
generating a plurality of vectors corresponding to the plurality of users, the plurality of vectors having lengths equivalent to numbers associated with the
value preferences and the value gaps;
clustering the plurality of users based on the plurality of vectors;
generating a predictive model that generates a group of members based on the one or more online surveys, the group of members comprising one or
more of the plurality of users; and
generating a promotion for display to one or more client devices in the group of members.

Claim 1.  A computer-implemented system for creating a segmentation of a population, the system comprising:
a memory storing instructions; and
a processor configured to execute the instructions to:
generate vectors according to value preferences and value gaps associated with a group having members, the vectors having lengths equal to numbers of determined values for the members;
cluster a first set of members into multiple segments by calculating differences between the vectors;
create a predictive model to estimate segment membership of a second set of the members using the results of a survey, wherein the second set of the members includes one or more members that did not receive a survey; and
deliver an online promotion to a web interface on a client device based on a clustered segment and the predictive model.

Claim 31.  A computer-implemented method comprising:
determining value preferences and value gaps for a plurality of users based on one or more online surveys;
generating a plurality of vectors corresponding to the plurality of users, the plurality of vectors having lengths equivalent to numbers associated with the value preferences and the value gaps;
clustering the plurality of users based on the plurality of vectors;
generating a predictive model that generates a group of members based on the one or more on line surveys, the group of members comprising one or more of the plurality of users; and
generating a promotion for display to one or more client devices in the group of members.
Claim 8.  A computer-implemented method for creating segmentation of a population, the method comprising:
generating vectors according to value preferences and value gaps associated with a group having members, the vectors having lengths equal to numbers of determined values for the members;
clustering a first set of members into multiple segments by calculating differences between the vectors;
creating a predictive model to estimate segment membership of a second set of the members using the results of a survey, wherein the second set of the members includes one or more members that did not receive a survey; and
delivering an online promotion to a web interface on a client device based on a clustered segment and the predictive model.

Claim 40.  A non-transitory computer-readable medium storing instruction that, when executed by a processor, cause the processor to perform operations comprising:
determining value preferences and value gaps for a plurality of users based on one or more online surveys;
generating a plurality of vectors corresponding to the plurality of users, the plurality of vectors having lengths equivalent to numbers associated with the value preferences and the value gaps;
clustering the plurality of users based on the plurality of vectors;
generating a predictive model that generates a group of members based on the
one or more online surveys, the group of members comprising one or more of the plurality of users; and
generating a promotion for display to one or more client devices in the group of members.
Claim 15.  A non-transitory computer-readable medium storing instructions executable by a processor to perform a method for creating a segmentation of a population, the method comprising:
generating vectors according to value preferences and value gaps associated with a group having members, the vectors having lengths equal to numbers of determined values for the members;
clustering a first set of members into multiple segments by calculating differences between the vectors;
creating a predictive model to estimate segment membership of a second set of the members using the results of a survey, wherein the second set of the members includes one or more members that did not receive a survey; and
delivering an online promotion to a web interface on a client device based on a clustered segment and the predictive model.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: The claims 21-30 are system claims. Claims 31-39 are method claims. Claim 40 is a non-transitory computer-readable medium claim. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. 
Step2A:
Prong1: Examiner points to claim 21 as being most inductive of the abstract idea embodied by the applicant’s claims. Claim 1 includes a system for determining value preferences and value gaps based on users’ online surveys, generating a plurality of vectors having lengths equivalent to the value preferences and value gaps, clustering the users based on the vectors, generating a predictive model that generates a group of members based on the online surveys, and generating a promotion for display to the devices of the group of members. These limitations fall within a method of organizing human activity, such as commercial interactions (including marketing or sales activities or behaviors). These limitations merely describe creating and using a predictive model to target a promotion to a group of members, which is clearly a marketing activity in its purest form. Claims 21-40 are recited as such a high level that the claimed steps amount to no more than a method of organizing human activity, such as a commercial interaction because the predictive model is generated for the purpose of generating a promotion to be displayed.
Prong 2: The only additional elements in independent claim 1 are one or more processors, and one or more storage devices, which is also recited in independent claim 40.  The processor and memory are recited at a high-level of generality in the specification para. 0026. The generic components perform generic computer functions of storing data, processing data, and communicating data for generating a group of members based on online surveys, such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the predictive model generating a group of members comprising one or more of the plurality of users that completed a survey, amounts to no more than “applying” the modeling data. The generating of a predictive model and a promotion 
Dependent claims 22-30, and 32-39, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 22, 23, 26, 32, 33, and 36, further describe generating and clustering the vectors based on the survey data, which is part of the abstract idea of using a predictive model to target a promotion to a group of members. Dependent claims 24, 25, 34, and 35, further describe delivering the online surveys to users, which merely adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Dependent claims 27, 28, 37, and 38, further describe delivering an online promotion for display on a client device, which also merely adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Dependent claims 29, 30, and 39, further describes using the generated predictive model to group non-surveyed members based on survey responses and a modeling calibration within a consumer decision map, which generally links the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-22, 24-25, 27-32, 34-35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Afeyan et al. US Patent Application Publication US 2003/0088458 A1 (hereinafter Afeyan) in view of Farahat et al. U.S. Patent Application Publication US 2013/0046613 A1 (hereinafter Farahat).
Regarding claims 21, 31, and 40, Afeyan teaches a system, comprising: one or more processors; and one or more storage devices storing instructions that, when executed, configure the one or more processors to perform operations comprising: (Para. 0074), a computer-implemented method comprising: (Para. 0054), and a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising: (Para. 0074) for:
determining value preferences and value gaps for a plurality of users based on one or more online surveys (Para. 0027, a “selector,” as used herein, is one or a group of persons whose input is being considered during the course of the practice of a method of the invention.  In the aspect of the invention referred to herein as the virtual salesperson, the selector is an individual, a purchase agent, or a small group such as a couple or a family. Para. 0029, In one embodiment a positive affinity value indicates that the selector favors a particular item while a negative value indicates that the selector disfavors that item. Para. 0034, the participants (referred to as “selectors”) transmit data indicative of their preferences among or between the presented design alternatives, and that data is used to derive a new generation of design alternatives or proposals.);
generating a plurality of vectors corresponding to the plurality of users, the plurality of vectors having lengths equivalent to numbers associated with the value preferences and the value gaps (Para. 0087, block 212, involves determining the representation or genotypic coding that will be used to ;
clustering the plurality of users based on the plurality of vectors (Para. 0016, the collected Conjoint data from the survey participants can be segmented using cluster analysis, a statistical technique for finding subgroups of respondents such that respondents within a subgroup value the different product attributes similarly, but differently from respondents in other subgroups. Para. 0093, step 217, the preference data, where more than one individual comprise the selector, is collected and analyzed electronically. Para. 0124, data indicative of item preferences is captured (step 404) as described in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202.  The selector may rank the entities according to preference. Alternatively, the selector may rate each entity on a scale of zero to one hundred. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Para. 0126, the selector responses are scaled by normalizing the vectors of the raw responses. Para. 0214-0218, clustering relies on similarity measurements, and users may be clustered based on their responses by applying any number of known clustering techniques.);
Afeyan does not explicitly teach generating a predictive model that generates a group of members based on the one or more online surveys, the group of members comprising one or more of the plurality of users; and generating a promotion for display to one or more client devices in the group of members. 
However, Farahat teaches generating a predictive model that generates a group of members based on the one or more online surveys, the group of members comprising one or more of the plurality of users (Para. 0047, the survey responses and other target data may be combined and analyzed for the generation of a targeting model in block 610. In block 612, the model may be used to rank potential users' potential interest in a product or service which an advertiser is interested in advertising. The ranking may include a percentage estimate from the model that a particular user is predicted to be interested in the targeted advertisement. Based on the ranking, the ads that are most relevant will be shown to those users with the highest predicted interest in what is being advertised as in block 614).; and 
generating a promotion for display to one or more client devices in the group of members. (Para. 0047, the targeted advertisements that are displayed are tracked and additional survey results may be used in block 616 for refining the targeting model and/or updating the ranking of users as in block 618.); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Afeyan to include generating a predictive model that generates a group of members based on the one or more online surveys, the group of members comprising one or more of the plurality of users; and generating a promotion for display to one or more client devices in the group of members, as taught by Farahat, in order to find subgroups of respondents to target, such that respondents within a subgroup value the different product attributes similarly, but differently from respondents in other subgroups (Afeyan, Para. 0016). 
Regarding claims 22, and 32, the combination of Afeyan and Farahat teaches all of the limitations of claims 21 and 31 above; Afeyan further teaches wherein clustering the plurality of users comprises applying a value-based clustered segmentation (Para. 0214-0218, clustering relies on similarity measurements, and users may be clustered based on their responses by applying any number of known clustering techniques.).
Afeyan does not explicitly teach the promotion for display comprises content corresponding to advertisement data generated from the value-based clustered segmentation.
However, Farahat teaches the promotion for display comprises content corresponding to advertisement data generated from the value-based clustered segmentation (Para. 0044, the ranking of potential users may be based on a similarity with profiles of other users who responded in the desired way to a survey. Para. 0047, based on the ranking, the ads that are most relevant will be shown to those users with the highest predicted interest in what is being advertised as in block 614.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Afeyan to include the promotion for display comprises content corresponding to advertisement data generated from the value-based clustered segmentation, as taught by Farahat, in order to find subgroups of respondents to target, such that respondents within a subgroup value the different product attributes similarly, but differently from respondents in other subgroups.  (Afeyan, Para. 0016).
Regarding claims 24, and 34, the combination of Afeyan and Farahat teaches all of the limitations of claims 21 and 31 above; Afeyan further teaches periodically filtering a population to identify the plurality of users; and delivering the one or more online surveys to the plurality of users according to a predefined schedule. (Para. 0027, a “selector,” as used herein, is one or a group of persons whose input is being considered during the course of the practice of a method of the invention. Persons acting as selectors can be serially presented groups of different possible design forms. Para. 0047, a third party may be permitted to constrain generation of a derived group to those comprising (or, alternatively, not comprising) some preselected attribute value.)
Regarding claims 25, and 35, the combination of Afeyan and Farahat teaches all of the limitations of claims 24 and 34 above; Afeyan further teaches wherein delivering the one or more online surveys comprises receiving instructions from a third-party server to deliver the one or more online surveys concurrently. (Para. 0077, the server computing systems are responsible for presenting the initial product form surveys to the selectors, as well as generating and presenting derived product forms based on the responses.) 
Regarding claims 27, and 37, the combination of Afeyan and Farahat teaches all of the limitations of claims 21 and 31 above; Afeyan does not teach wherein the operations further comprise delivering an online promotion to a web interface on a client device based clustered users and the predictive model.
However, Farahat teaches wherein the operations further comprise delivering an online promotion to a web interface on a client device based clustered users and the predictive model. (Para. 0047, the targeted advertisement is based on the ranking, and are presented to a user in the advertisement slots on a web page.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Afeyan to include wherein the operations further comprise delivering an online promotion to a web interface on a client device based clustered users and the predictive model, as taught by Farahat, in order to identify and target market segments (Afeyan, Para. 0039).
Regarding claims 28, and 38, the combination of Afeyan and Farahat teaches all of the limitations of claims 21 and 31 above; Afeyan does not teach identifying a value criteria for the promotion for display; and delivering promotion displays corresponding to different value criteria at the same time.
However, Farahat teaches identifying a value criteria for the promotion for display; and delivering promotion displays corresponding to different value criteria at the same time. (Para. 0042, the targeted advertisement can be based on simultaneously specified value criteria such as “women 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Afeyan to include identifying a value criteria for the promotion for display; and delivering promotion displays corresponding to different value criteria at the same time, as taught by Farahat, in order to improve targeting for specific sets of consumers (Afeyan, Para. 0016).

Regarding claim 29, the combination of Afeyan and Farahat teaches all of the limitations of claim 21 above; Afeyan teaches wherein the value preferences comprise answers to questions in the one or more online surveys (Para. 0027, a selector is a person or group who is providing input for consideration. Para. 0074, the selectors may use server computing systems to communicate over the Internet.); and
the value gaps comprise results of a modeling calibration within a consumer decision map. (Para. 0085, Fig. 2 presents an exemplary decision-making map. Para. 0087, block 212, involves determining the representation or genotypic coding that will be used to represent the particular design or decision object.)
Regarding claim 30, the combination of Afeyan and Farahat teaches all of the limitations of claim 21 above; Afeyan does not explicitly teach wherein the group of members comprises one or more members that did not receive the one or more online surveys.
However, Farahat teaches wherein the group of members comprises one or more members that did not receive the one or more online surveys. (Para. 0044, the collected survey responses form a set of responses for a target group that an advertiser would like to reach. The responses are used to find and identify users who responded in the desired way. The user data can be used to identify similar users that may also respond in the desired way.)
 wherein the group of members comprises one or more members that did not receive the one or more online surveys, as taught by Farahat, in order to identify and target market segments (Afeyan, Para. 0039).
Regarding claim 39, the combination of Afeyan and Farahat teaches all of the limitations of claim 31 above; Afeyan teaches wherein the value preferences comprise answers to questions in the one or more online surveys (Para. 0027, a selector is a person or group who is providing input for consideration. Para. 0074, the selectors may use server computing systems to communicate over the Internet.); and the value gaps comprise results of a modeling calibration within a consumer decision map. (Para. 0085, Fig. 2 presents an exemplary decision-making map. Para. 0087, block 212, involves determining the representation or genotypic coding that will be used to represent the particular design or decision object.)
Afeyan does not explicitly teach wherein the group of members comprises one or more members that did not receive the one or more online surveys.
However, Farahat teaches wherein the group of members comprises one or more members that did not receive the one or more online surveys. (Para. 0044, the collected survey responses form a set of responses for a target group that an advertiser would like to reach. The responses are used to find and identify users who responded in the desired way. The user data can be used to identify similar users that may also respond in the desired way.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Afeyan to include wherein the group of members comprises one or more members that did not receive the one or more online surveys, as taught by Farahat, in order to identify and target market segments (Afeyan, Para. 0039).

Claims 23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Afeyan in view of Farahat, and further in view of Villegas Nunez et al. U.S. Patent Application Publication US 2014/0316934 A1 (hereinafter Nunez).
Regarding claims 23, and 33, the combination of Afeyan and Farahat teaches all of the limitations of claims 21 and 31 above. The combination does not teach wherein generating the plurality of vectors comprises employing a Bradley-Terry-Luce model to analyze a relative strength of the value preferences and the value gaps
However, Nunez teaches wherein generating the plurality of vectors comprises employing a Bradley-Terry-Luce model to analyze a relative strength of the value preferences and the value gaps (Para. 0017, the BTL model is a psychological method for measurement of respondent's preferences and attitudes.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Afeyan and Farahat to include wherein generating the plurality of vectors comprises employing a Bradley-Terry-Luce model to analyze a relative strength of the value preferences and the value gaps, as taught by Nunez, in order to develop a model based on the user responses (Afeyan, para. 0079).

Claims 26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Afeyan in view of Farahat, and further in view of Lundahl et al. U.S. Patent Application Publication US 2002/0107858 A1 (hereinafter Lundahl).
Regarding claims 26, and 36, the combination of Afeyan and Farahat teaches all of the limitations of claims 21 and 31 above. The combination does not teach the further limitations of the claim. 
However, Lundahl teaches wherein clustering the plurality of users comprises:
determining value signs for each of the value preferences and each of the value gaps, the value signs being either positive or negative (Para. 0110, the invention relates to the dynamic analysis of data.  The data could be related to surveying, the various data matrices including: numerical measures of a response by a respondent to a survey question with respect to the survey goal, common measures of the qualities of the respondent, and common numerical measures of the elements of the question or series of questions in the survey. Para. 0112, in the first phase, a cluster analysis or clustering sequence is performed on a data matrix Y in order to segment the data into appropriate clusters, as generally indicated by reference numeral 1000. This first phase is comprised of calibration, querying, and updating);
clustering the plurality of vectors based a relationship between value signs of the value preferences and the value gaps (Para. 0080-0081, the modeling power provides a measure of the importance of each variable in a given class Principal Components Analysis (“PCA”) model. Modeling power generally ranges between zero and one, although it can occasionally be a negative value),
wherein:
a first cluster group comprises vectors associated with positive value preferences and positive value gaps;
a second cluster group comprises vectors associated with negative value preferences and positive value gaps; and
a third cluster group comprises vectors associated with positive value preferences and negative value gaps. (Para. 0101, models can also be created that relate the X, Y and Z data matrices. In this example, such modeling allows for a prediction of the optimal product profile (i.e., the criteria of an optimal product) for a given consumer. Once a family of models has been created in this manner, an optimization routine is applied to provide an interested user with the optimal X for a given Z which maximizes Y. Para. 0110, the data could be related to surveying, the various data matrices including: 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Afeyan and Farahat to include wherein clustering the plurality of users comprises: determining value signs for each of the value preferences and each of the value gaps, the value signs being either positive or negative; clustering the plurality of vectors based a relationship between value signs of the value preferences and the value gaps, wherein: a first cluster group comprises vectors associated with positive value preferences and positive value gaps; a second cluster group comprises vectors associated with negative value preferences and positive value gaps; and a third cluster group comprises vectors associated with positive value preferences and negative value gaps., as taught by Lundahl, in order to collect, analyze, and store, the incoming preference data from the Selector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682